DETAILED ACTION
This Office Action is in response to the application filed on 01/30/2019 having claims 1-17 pending.  Claims 1-17 are examined and being considered on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application No. CN201610900089, filed on 10/14/2016.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/30/2019 and 06/12/019 were filed after the mailing date of the.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The Specification filed on 01/30/2019 are accepted for examination purpose.

Drawings
The Drawings filed on 01/30/2019 are accepted for examination purpose.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuan et al. (CN 104391743 A) hereinafter Yuan (provided on IDS).
As per claim 1, Yuan teaches a method for managing launch of an application of a terminal, comprising:
receiving a first indication from a user, wherein the first indication indicates that the launch of the application needs to be banned (Yuan, Parag. [0165]; “Specifically, the user can generate the self-starting management behavior for each program through the self-starting management UI (User Interface). For example, in an application example of the present invention, the self-start management UI can display an allow button and a prohibit button in the vicinity of each program. When the user clicks the prohibit button, the self-start management state of the program becomes the prohibit state (i.e. banned).”);
in response to the first indication, setting the application to a launch-restricted state (Yuan, Parag. [0165]; “Specifically, the user can generate the self-starting management behavior for each program through the self-starting management UI (User Interface). For example, in an application example of the present invention, the self-start management UI can display an allow button and a prohibit button in the vicinity of each program. When the user clicks the prohibit button, the self-start management state of the program becomes the prohibit state (i.e. banned).”), wherein the launch-restricted state means that the application is prohibited from being launched by itself or by other applications (Yuan; Parag. [0167-0168}; “for the described forbidden state corresponding program, prevent it from receiving the broadcast message of the registered sensitive event, thereby making it lose the function of automatic start, and do specific explanation as follows: According to the above-mentioned principle of self-starting of sensitive events, the program can respond by arousing itself after receiving the broadcast message of the sensitive event. In this way, the embodiment of the present invention adopts the method of preventing the program from receiving the broadcast message of the registered sensitive event. In this way, the purpose of prohibiting the self-starting of the program can be realized; and, in the embodiment of the present invention, the program scope for which the program is prevented from receiving the broadcast message of the registered sensitive event includes the program corresponding to the prohibited state, that is, the program that the user does not want to start automatically. Therefore, the self-starting of the program can be prohibited under the condition of respecting the user's will…”);
receiving a second indication from a user, wherein the second indication indicates that the launch-restricted state needs to be removed (Yuan, Parag. [0165]; “After the user clicks the allow button (i.e. second indication), the self-start management state of the program becomes the allow state”); and
in response to the second indication, setting the application to a launch-allowable state (Yuan, Parag. [0165]; “After the user clicks the allow button, the self-start management state of the program becomes the allow state”), wherein the launch allowable state means that the application is allowed to be launched by itself or by other applications (Yuan, Parag. [0125]; “the self-starting of the program requires certain conditions. In addition to the self-starting when the system is turned on, the application program in the Android system may also be self-starting with the start of some sensitive events. Specifically, it can include: charging events, network state change events (such as Wifi networking events, etc.), timer events, GPS (Global Positioning System, Global Positioning System) events, and associated program startup events, etc. The associated program startup event here refers to when there is an association relationship between programs, an application program will be started when the associated program is started. For example, if there is an association between WeChat and QQ, then even if the user disables WeChat through the self-launch management interface, WeChat will automatically launch when QQ is activated. For another example, if there is an association relationship between the shopping client and the Alipay wallet, then when JD.com is activated, the Alipay wallet will also be activated in association to provide a payment environment.”).

As per claim 6, Yuan teaches a method for managing launch of an application of a terminal, comprising: 
receiving a first indication from a user (Yuan, Parag. [0165]; “Specifically, the user can generate the self-starting management behavior for each program through the self-starting management UI (User Interface). For example, in an application example of the present invention, the self-start management UI can display an allow button and a prohibit button in the vicinity of each program. When the user clicks the prohibit button, the self-start management state of the program becomes the prohibit state (i.e. banned).”); and 
in response to the first indication (Yuan, Parag. [0165]; “Specifically, the user can generate the self-starting management behavior for each program through the self-starting management UI (User Interface). For example, in an application example of the present invention, the self-start management UI can display an allow button and a prohibit button in the vicinity of each program. When the user clicks the prohibit button, the self-start management state of the program becomes the prohibit state (i.e. banned).”), prohibiting the application from being launched by itself and by other applications (Yuan; Parag. [0167-0168]; “for the described forbidden state corresponding program, prevent it from receiving the broadcast message of the registered sensitive event, thereby making it lose the function of automatic start, and do specific explanation as follows: According to the above-mentioned principle of self-starting of sensitive events, the program can respond by arousing itself after receiving the broadcast message of the sensitive event. In this way, the embodiment of the present invention adopts the method of preventing the program from receiving the broadcast message of the registered sensitive event. In this way, the purpose of prohibiting the self-starting of the program can be realized; and, in the embodiment of the present invention, the program scope for which the program is prevented from receiving the broadcast message of the registered sensitive event includes the program corresponding to the prohibited state, that is, the program that the user does not want to start automatically. Therefore, the self-starting of the program can be prohibited under the condition of respecting the user's will…”).

As per claim 7, Yuan teaches the method of claim 6, wherein the prohibiting the application from being launched by itself comprises: 
disabling a static broadcast component of the application (Yuan, Parag. [0171]; “The blocking reception scheme stops the process of the program corresponding to the prohibited state; because the process of the program corresponding to the prohibited state is stopped, the program corresponding to the prohibited state cannot receive the broadcast message of the registered sensitive event, or even if it receives the broadcast message of the registered sensitive event cannot be started either”.  Parag. [0182]; “
componentName: component name, that is, the broadcast receiver of the program corresponding to the prohibited state”).

As per claim 9, Yuan teaches the method of claim 6, further comprising: 
after the prohibiting the application from being launched by itself and by other applications (Yuan, Parag. [0165]; “For example, in an application example of the present invention, the self-start management UI can display an allow button and a prohibit button in the vicinity of each program. When the user clicks the prohibit button, the self-start management state of the program becomes the prohibit state …”.  Parag. [0167-0168}; “for the described forbidden state corresponding program, prevent it from receiving the broadcast message of the registered sensitive event, thereby making it lose the function of automatic start, and do specific explanation as follows: According to the above-mentioned principle of self-starting of sensitive events, the program can respond by arousing itself after receiving the broadcast message of the sensitive event. In this way, the embodiment of the present invention adopts the method of preventing the program from receiving the broadcast message of the registered sensitive event. In this way, the purpose of prohibiting the self-starting of the program can be realized; and, in the embodiment of the present invention, the program scope for which the program is prevented from receiving the broadcast message of the registered sensitive event includes the program corresponding to the prohibited state, that is, the program that the user does not want to start automatically. Therefore, the self-starting of the program can be prohibited under the condition of respecting the user's will …”), receiving a second indication from a user (Yuan, Parag. [0165]; “… After the user clicks the allow button, the self-start management state of the program becomes the allow state; of course, the above mentioned allow button and prohibit button are only examples, and the embodiment of the present invention does not limit the specific self-start management UI.”); and 
in response to the second indication (Yuan, Parag. [0165]; “After the user clicks the allow button, the self-start management state of the program becomes the allow state”), allowing the application from being launched by itself and by other applications (Yuan, Parag. [0125]; “the self-starting of the program requires certain conditions. In addition to the self-starting when the system is turned on, the application program in the Android system may also be self-starting with the start of some sensitive events. Specifically, it can include: charging events, network state change events (such as Wifi networking events, etc.), timer events, GPS (Global Positioning System, Global Positioning System) events, and associated program startup events, etc. The associated program startup event here refers to when there is an association relationship between programs, an application program will be started when the associated program is started. For example, if there is an association between WeChat and QQ, then even if the user disables WeChat through the self-launch management interface, WeChat will automatically launch when QQ is activated. For another example, if there is an association relationship between the shopping client and the Alipay wallet, then when JD.com is activated, the Alipay wallet will also be activated in association to provide a payment environment.” … Parag. [0165]; “After the user clicks the allow button, the self-start management state of the program becomes the allow state”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (CN 104391743 A) hereinafter Yuan (provided on IDS) in view of Xuhui et al. (CN 105022665 A) hereinafter Xuhui (provided on IDS).
As per claim 2, Yuan teaches the method of claim 1, further comprising:
after the setting the application to the launch-allowable state in response to the second indication (Yuan, Parag. [0165]; “After the user clicks the allow button, the self-start management state of the program becomes the allow state”), [detecting whether the application is in use];
[when it is detected that the application is not in use, automatically setting the application to the launch-restricted state]; and
[when it is detected that the application is in use, maintaining the application in the launch-allowable state].
Yuan does not expressly teach:
… detecting whether the application is in use;
when it is detected that the application is not in use, automatically setting the application to the launch restricted state; and
when it is detected that the application is in use, maintaining the application in the launch-allowable state.
However, Xuhui teaches:
detecting whether the application is in use (Xuhui, Parag. [0012]; “Step 4, check the currently running process list, and determine whether the time of the inactive process of the application reaches the set threshold; if it reaches the set threshold, automatically lock the application and enter step 5; if not when the set threshold is reached, it is used normally.”);
when it is detected that the application is not in use, automatically setting the application to the launch-restricted state (Xuhui, Parag. [0012]; “Step 4: Check the current running process list, and determine whether the time of the inactive process of the application reaches a set threshold; if the set threshold is reached, the application is automatically locked, and step 5 is entered”); and
when it is detected that the application is in use, maintaining the application in the launch-allowable state (Xuhui, Parag. [0042]; “This method will forcibly lock most of the application programs when starting up, so that these applications cannot be automatically started after being turned on. When using an application, the locked state will be unlocked after the application is opened, and everything is running normally, so that the application can be used normally.”).
Yuan and Xuhui are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for providing a method for managing and controlling the launch of an application of a terminal or electronic device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xuhui’s system into Yuan’s system, with a motivation to provide a control method and system to detect applications in use and lock applications that have not been in used for a period of time (Xuhui, Parag. [0007]).

As per claim 10, Yuan teaches the method of claim 9, further comprising: 
after the allowing the application from being launched by itself and by other applications (Yuan, Parag. [0125]; “the self-starting of the program requires certain conditions. In addition to the self-starting when the system is turned on, the application program in the Android system may also be self-starting with the start of some sensitive events. Specifically, it can include: charging events, network state change events (such as Wifi networking events, etc.), timer events, GPS (Global Positioning System, Global Positioning System) events, and associated program startup events, etc. The associated program startup event here refers to when there is an association relationship between programs, an application program will be started when the associated program is started. For example, if there is an association between WeChat and QQ, then even if the user disables WeChat through the self-launch management interface, WeChat will automatically launch when QQ is activated. For another example, if there is an association relationship between the shopping client and the Alipay wallet, then when JD.com is activated, the Alipay wallet will also be activated in association to provide a payment environment.” … Parag. [0165]; “After the user clicks the allow button, the self-start management state of the program becomes the allow state”), [detecting whether the application is in use]; and 
[when it is detected that the application is no longer in use, re-prohibiting the application from being launched by itself and by other application].
Yuan does not expressly teach:
detecting whether the application is in use; and
when it is detected that the application is no longer in use, re-prohibiting the application from being launched by itself and by other application.
However, Xuhui teaches:
detecting whether the application is in use (Xuhui, Parag. [0012]; “Step 4, check the currently running process list, and determine whether the time of the inactive process of the application reaches the set threshold; if it reaches the set threshold, automatically lock the application and enter step 5; if not when the set threshold is reached, it is used normally.”); and 
when it is detected that the application is no longer in use, re-prohibiting the application from being launched by itself and by other application (Xuhui, Parag. [0012]; “Step 4: Step 4, check the currently running process list, and determine whether the time of the inactive process (i.e. not in use) of the application reaches the set threshold; if it reaches the set threshold, automatically lock the application and enter step 5”).
Yuan and Xuhui are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for providing a method for managing and controlling the launch of an application of a terminal or electronic device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xuhui’s system into Yuan’s system, with a motivation to provide a control method and system to detect applications in use and lock (prohibiting) applications that have not been in used for a period of time (Xuhui, Parag. [0007]).


Claims 3, 8, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (CN 104391743 A) hereinafter Yuan (provided on IDS) in view of Xin et al. (CN 104462980 A) hereinafter Xin (provided on IDS).
As per claim 3, Yuan teaches the method of claim 1, wherein the setting the application to the launch-restricted state in response to the first indication (Yuan, Parag. [0165]; “Specifically, the user can generate the self-starting management behavior for each program through the self-starting management UI (User Interface). For example, in an application example of the present invention, the self-start management UI can display an allow button and a prohibit button in the vicinity of each program. When the user clicks the prohibit button, the self-start management state of the program becomes the prohibit state (i.e. banned).”) comprises:
disabling a static broadcast component of the application of an operation system of the terminal such that the application is prohibited from being launched by itself (Yuan, Parag. [0171]; “The blocking reception scheme stops the process of the program corresponding to the prohibited state; because the process of the program corresponding to the prohibited state is stopped, the program corresponding to the prohibited state cannot receive the broadcast message of the registered sensitive event, or even if it receives the broadcast message of the registered sensitive event cannot be started either.”); and
[disabling a service component and a content provider component of the application of the operation system of the terminal such that the application is prohibited from being launched by other applications];
the setting the application to the launch-allowable state in response to the second indication (Yuan, Parag. [0165]; “After the user clicks the allow button, the self-start management state of the program becomes the allow state”) comprises:
enabling the static broadcast component of the application such that the application is allowed to be launched by itself (Yuan, Parag. [0128]; “For example, the Android system will send a Standard Broadcast (standard broadcast) message named "android.intent.action. BOOT_COMPLETED"; in this way, for the program, the so-called self-starting at boot is to register to receive the static broadcast of BOOT_COMPLETED, and wake up itself when the broadcast is received; because the above static broadcast is a resident broadcast, that is, when the application is closed, if a broadcast message arrives, the application will also be automatically run by the system call, so the application has the ability to arouse itself when it receives the broadcast.”); and
[enabling the service component and the content provider component of the application such that the application is allowed to be launched by other applications].
Yuan does not expressly teach:
disabling a service component and a content provider component of the application of the operation system of the terminal such that the application is prohibited from being launched by other applications; and
enabling the service component and the content provider component of the application such that the application is allowed to be launched by other applications.
However, Xin teaches:
disabling a service component and a content provider component of the application of the operation system of the terminal such that the application is prohibited from being launched by other applications (Xin, Parag. [0118]; “It should be pointed out that in the application authorization permission list, a blacklist of the second application to be intercepted can be set for the Service component, that is, if the second application is automatically started by the Service method, as long as the package of the first application is the identifier and the package identifier of the second application exist in the application authorization permission list, and both are intercepted. For example, some second application programs are only prohibited from being self-started by the Service mode, and if the second application program is self-started by other methods such as Broadcast, it is not prohibited.” … Parag. [0142]; “Similarly, if the user prohibits a first application from self-starting a second application through Content Provider, the policy can also be stored in the application authorization permission list. The self-starting of the second application in the Content Provider mode will no longer record and feedback the information to the user, but directly kill the self-starting process of the second application.”); and
enabling the service component and the content provider component of the application such that the application is allowed to be launched by other applications (Xin,  Parag. [0118]; “It should be pointed out that in the application authorization permission list, a blacklist of the second application to be intercepted can be set for the Service component, that is, if the second application is automatically started by the Service method, as long as the package of the first application is the identifier and the package identifier of the second application exist in the application authorization permission list, and both are intercepted. For example, some second application programs are only prohibited from being self-started by the Service mode, and if the second application program is self-started by other methods such as Broadcast, it is not prohibited.” …  Parag. [0141]; “In addition, if the user allows a first application to self-start a second application through Content Provider, the policy can also be stored in the application authorization permission list. The self-starting request of the second application program in the Provider mode is no longer recorded and the information is not fed back to the user, but the second application program is directly self-started.”).
Yuan and Xin are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for providing a method for managing and controlling the launch of an application of a terminal or electronic device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xin’s system into Yuan’s system, with a motivation to provide a three main ways to start the software in the terminal: the first is to register some broadcasts (Broadcast) in the system, and use these broadcasts to call up the specified application; the second is to use the service (Service) to invoke the specified application; the third is to invoke the specified application through the Content Provider. (Xin, Parag. [0004]).

As per claim 8, Yuan teaches the method of claim 6.
Yuan does not expressly teach:
wherein the prohibiting the application from being launched by other applications comprises:
disabling a service component and a content provider component of the application.
However, Xin teaches:
wherein the prohibiting the application from being launched by other applications comprises:
disabling a service component and a content provider component of the application (Xin, Parag. [0118]; “It should be pointed out that in the application authorization permission list, a blacklist of the second application to be intercepted can be set for the Service component, that is, if the second application is automatically started by the Service method, as long as the package of the first application is the identifier and the package identifier of the second application exist in the application authorization permission list, and both are intercepted. For example, some second application programs are only prohibited from being self-started by the Service mode, and if the second application program is self-started by other methods such as Broadcast, it is not prohibited.” … Parag. [0142]; “Similarly, if the user prohibits a first application from self-starting a second application through Content Provider, the policy can also be stored in the application authorization permission list. The self-starting of the second application in the Content Provider mode will no longer record and feedback the information to the user, but directly kill the self-starting process of the second application.”).
Yuan and Xin are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for providing a method for managing and controlling the launch of an application of a terminal or electronic device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xin’s system into Yuan’s system, with a motivation to provide a three main ways to start the software in the terminal: the first is to register some broadcasts (Broadcast) in the system, and use these broadcasts to call up the specified application; the second is to use the service (Service) to invoke the specified application; the third is to invoke the specified application through the Content Provider. (Xin, Parag. [0004]).

As per claim 13, Yuan teaches a terminal, comprising a processor, a memory, [a communication interface and a communication bus, wherein the communication bus and the communication interface are configured to acquire data], the memory is configured to store program instructions, the processor is configured to execute the program instructions and to perform a method for managing launch of an application (Yuan, Parag. [0287]; “Various component embodiments of the present invention may be implemented in hardware, or in software modules running on one or more processors, or in a combination thereof.” … Parag. [0088]; “The storage space of the mobile terminal may specifically be the storage space of a non-volatile memory, or the memory in the mobile terminal. Non-volatile memory specifically includes: EEPROM (Electrically Erasable Programmable Read-Only Memory), flash memory, SD (Secure Digital Memory) card, micro SD card, memory stick, micro hard drives and solid state drives, etc.”), the method comprises: 
receiving a first indication from a user, wherein the first indication indicates that the launch of the application needs to be banned (Yuan, Parag. [0165]; “Specifically, the user can generate the self-starting management behavior for each program through the self-starting management UI (User Interface). For example, in an application example of the present invention, the self-start management UI can display an allow button and a prohibit button in the vicinity of each program. When the user clicks the prohibit button, the self-start management state of the program becomes the prohibit state (i.e. banned).”); 
in response to the first indication (Yuan, Parag. [0165]; “Specifically, the user can generate the self-starting management behavior for each program through the self-starting management UI (User Interface). For example, in an application example of the present invention, the self-start management UI can display an allow button and a prohibit button in the vicinity of each program. When the user clicks the prohibit button, the self-start management state of the program becomes the prohibit state (i.e. banned).”), setting the application to a launch-restricted state, wherein the launch-restricted state means that the application is prohibited from being launched by itself or by other applications (Yuan; Parag. [0167-0168}; “for the described forbidden state corresponding program, prevent it from receiving the broadcast message of the registered sensitive event, thereby making it lose the function of automatic start, and do specific explanation as follows: According to the above-mentioned principle of self-starting of sensitive events, the program can respond by arousing itself after receiving the broadcast message of the sensitive event. In this way, the embodiment of the present invention adopts the method of preventing the program from receiving the broadcast message of the registered sensitive event. In this way, the purpose of prohibiting the self-starting of the program can be realized; and, in the embodiment of the present invention, the program scope for which the program is prevented from receiving the broadcast message of the registered sensitive event includes the program corresponding to the prohibited state, that is, the program that the user does not want to start automatically. Therefore, the self-starting of the program can be prohibited under the condition of respecting the user's will…”); 
receiving a second indication from a user, wherein the second indication indicates that the launch-restricted state needs to be removed (Yuan, Parag. [0165]; “After the user clicks the allow button (i.e. second indication), the self-start management state of the program becomes the allow state”); and 
in response to the second indication (Yuan, Parag. [0165]; “After the user clicks the allow button (i.e. second indication), the self-start management state of the program becomes the allow state”), setting the application to a launch-allowable state, wherein the launch allowable state means that the application is allowed to be launched by itself or by other applications (Yuan, Parag. [0125]; “the self-starting of the program requires certain conditions. In addition to the self-starting when the system is turned on, the application program in the Android system may also be self-starting with the start of some sensitive events. Specifically, it can include: charging events, network state change events (such as Wifi networking events, etc.), timer events, GPS (Global Positioning System, Global Positioning System) events, and associated program startup events, etc. The associated program startup event here refers to when there is an association relationship between programs, an application program will be started when the associated program is started. For example, if there is an association between WeChat and QQ, then even if the user disables WeChat through the self-launch management interface, WeChat will automatically launch when QQ is activated. For another example, if there is an association relationship between the shopping client and the Alipay wallet, then when JD.com is activated, the Alipay wallet will also be activated in association to provide a payment environment.”).
Yuan does not expressly teach:
a communication interface and a communication bus, wherein the communication bus and the communication interface are configured to acquire data,
However, Xin teaches:
a communication interface and a communication bus, wherein the communication bus and the communication interface are configured to acquire data (Xin, Parag. [0058]; “The interaction unit is registered as a system service, and the shell application communicates with the interaction unit through its built-in interaction interface, and realizes human-computer interaction with the user interface pop-up window by means of the interaction unit.”  Parag. [0231]; “The method and system of the present invention may be implemented in many ways. For example, the methods and systems of the present invention may be implemented in software, hardware, firmware, or any combination of software, hardware, and firmware.”).
Yuan and Xin are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for providing a method for managing and controlling the launch of an application of a terminal or electronic device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xin’s system into Yuan’s system, with a motivation to provide a three main ways to start the software in the terminal: the first is to register some broadcasts (Broadcast) in the system, and use these broadcasts to call up the specified application; the second is to use the service (Service) to invoke the specified application; the third is to invoke the specified application through the Content Provider. In addition, providing different interfaces to establish communication between the system and the user (Xin, Parag. [0004]).

As per claim 15, the rejection of claim 13 is incorporated. In addition, it is a terminal claim that recites similar limitations to those of claim 3, and therefore it is rejected for the same rationale as applied to claim 3.


Claims 4-5 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (CN 104391743 A) hereinafter Yuan (provided on IDS) in view of Xin et al. (CN 104462980 A) hereinafter Xin (provided on IDS) applied to claim 3, and further in view of Albayrak et al. (WO 2013093011) hereinafter Albayrak.
As per claim 4, the combination of Yuan and Xin teaches the method of claim 3, further comprising:
after the receiving the second indication from the user (Yuan, Parag. [0165]; “After the user clicks the allow button (i.e. second indication), the self-start management state of the program becomes the allow state”), [detecting whether a Process Observer of an Activity Manager service (AMS) program of the operation system is switched to a front-end]; and
[when it is detected that the Process Observer is switched to the front-end, determining that the user has provided the second indication].
The combination of Yuan and Xin does not expressly teach: 
… detecting whether a Process Observer of an Activity Manager service (AMS) program of the operation system is switched to a front-end; and
when it is detected that the Process Observer is switched to the front-end, determining that the user has provided the second indication.
However, Albayrak teaches:
… detecting whether a Process Observer of an Activity Manager service (AMS) program of the operation system is switched to a front-end (Albayrak, First Parag., Page 14; “An individual thread is spawned per input device, with an observer obtaining and parsing the input events and posting them to an event pool, in particular an event pool in Java-space. The observer may be implemented in C and is able to communicate with the Android application, in particular by using the Java-Native-Interface. According to one embodiment, since input events, particularly those emitted by a touchscreen interface are numerous and nearly concurrent, the event pool can sort its contents by timestamps and/or unambiguous tags. Input events can consist of a starting point, intermediate actions (e.g. mouse drag), and an ending point. Upon each received input, the event pool can be examined by a detection service. If a complete input event is detected, it can be recorded to a database and the event pool can be flushed to preserve memory.” … Second Parag., Page 14; “The ActivityManager has information about all running activities. Information is hold by an ActivityManager.RunningTasklnfo object. To retrieve the foreground activity, i.e. the foreground running application, the ActivityManager.RunningTasklnfo object has a field called topActivity which retrieves the activity component at the top of the history stack of the task.”); and
when it is detected that the Process Observer is switched to the front-end, determining that the user has provided the second indication (Albayrak, Third Parag., Page 14; “According to one embodiment, the ActivityManager is polled and the name of the running application is compared in order to detect a change of the foreground running application. According to another embodiment, as shown schematically in Fig. 1, the ActivityManager is polled only when user activity on the input device, on the touchscreen for example, is detected. According to one embodiment, the name of the recognized foreground running application can be stored and/or labeled with a timestamp and/or an unambiguous tag.” Examiner submits that the user action disclosed in Albayrak is analogous to the user’s second indication by touching, clicking, swiping, etc., at the terminal interface described by Yuan.).
Yuan, Xin and Albayrak are from similar field of technology. Yuan and Xin are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for providing a method for managing and controlling the launch of an application of a terminal or electronic device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Albayrak’s system into Yuan and Xin system, with a motivation to determining a user indication or instruction to control an application using the AMS and a monitoring service of the operating system (Albayrak, Page 14 and 15).

As per claim 5, the combination of Yuan and Xin teaches the method of claim 3, further comprising:
after the receiving the second indication from the user (Yuan, Parag. [0165]; “After the user clicks the allow button (i.e. second indication), the self-start management state of the program becomes the allow state”), [detecting whether a predetermined code occurs in an event log of an input-output system program of the operation system, wherein the predetermined code indicates that the application is launched in the interface of the terminal]; and 
[when it is detected that the predetermined code occurs, determining that the user has provided the second indication].
The combination of Yuan and Xin does not expressly teach: 
However, Albayrak teaches:
after the receiving the second indication from the user (Albayrak, First Parag., Page 14; “According to one embodiment, since input events, particularly those emitted by a touchscreen interface are numerous and nearly concurrent, the event pool can sort its contents by timestamps and/or unambiguous tags. Input events can consist of a starting point, intermediate actions (e.g. mouse drag), and an ending point. Upon each received input, the event pool can be examined by a detection service. If a complete input event is detected, it can be recorded to a database and the event pool can be flushed to preserve memory.”), detecting whether a predetermined code occurs in an event log of an input-output system program of the operation system (Albayrak, Second Parag. 15; “According to another embodiment, process-related information can enrich the monitoring data, which are stored at a database, e.g. process name, process ID, parent process ID, user ID, memory size or number of started threads.”), wherein the predetermined code indicates that the application is launched in the interface of the terminal (Albayrak, Third Parag., Page 9; “According to one embodiment of the invention, the method for monitoring user activity on a mobile device may further comprise the step of storing at least one of the following items: the information about the detected and/or logged user activity, the information about the foreground running application, the hashed user-interface-element list and the screenshot at a local and/or remote database.” … Third Parag., Page 14; “According to one embodiment, the ActivityManager is polled and the name of the running application is compared in order to detect a change of the foreground running application. According to another embodiment, as shown schematically in Fig. 1, the ActivityManager is polled only when user activity on the input device, on the touchscreen for example, is detected. According to one embodiment, the name of the recognized foreground running application can be stored and/or labeled with a timestamp and/or an unambiguous tag.” … Second Parag., Page 15; “According to another embodiment, process-related information can enrich the monitoring data, which are stored at a database, e.g. process name, process ID, parent process ID, user ID, memory size or number of started threads.”); and 
when it is detected that the predetermined code occurs, determining that the user has provided the second indication (Albayrak, First Parag., Page 14; “Upon each received input, the event pool can be examined by a detection service. If a complete input event is detected, it can be recorded to a database and the event pool can be flushed to preserve memory.”).
Yuan and Albayrak are from similar field of technology. Yuan and Xin are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for providing a method for managing and controlling the launch of an application of a terminal or electronic device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Albayrak’s system into Yuan and Xin system, with a motivation to determining a user indication or instruction to control an application using the AMS and a monitoring service of the operating system (Albayrak, Page 14 and 15).

As per claim 16, the rejection of claim 15 is incorporated. In addition, it is a terminal claim that recites similar limitations to those of claim 4, and therefore it is rejected for the same rationale as applied to claim 4.

As per claim 17, the rejection of claim 15 is incorporated. In addition, it is a terminal claim that recites similar limitations to those of claim 5, and therefore it is rejected for the same rationale as applied to claim 5.


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (CN 104391743 A) hereinafter Yuan (provided on IDS) and further in view of Albayrak et al. (WO 2013093011) hereinafter Albayrak.
As per claim 11, Yuan teaches the method of claim 9, wherein the receiving the second indication from the user (Yuan, Parag. [0165]; “After the user clicks the allow button (i.e. second indication), the self-start management state of the program becomes the allow state”) comprises:
[detecting whether a Process Observer of an Activity Manager service (AMS) program of an operation system is switched to a front-end]; and 
[when it is detected that the Process Observer is switched to the front-end, determining that the second indication is received from the user].
Yuan does not expressly teach:
 detecting whether a Process Observer of an Activity Manager service (AMS) program of an operation system is switched to a front-end; and 
when it is detected that the Process Observer is switched to the front-end, determining that the second indication is received from the user.
However, Albayrak teaches:
detecting whether a Process Observer of an Activity Manager service (AMS) program of an operation system is switched to a front-end (Albayrak, First Parag., Page 14; “An individual thread is spawned per input device, with an observer obtaining and parsing the input events and posting them to an event pool, in particular an event pool in Java-space. The observer may be implemented in C and is able to communicate with the Android application, in particular by using the Java-Native-Interface. According to one embodiment, since input events, particularly those emitted by a touchscreen interface are numerous and nearly concurrent, the event pool can sort its contents by timestamps and/or unambiguous tags. Input events can consist of a starting point, intermediate actions (e.g. mouse drag), and an ending point. Upon each received input, the event pool can be examined by a detection service. If a complete input event is detected, it can be recorded to a database and the event pool can be flushed to preserve memory.” … Second Parag., Page 14; “The ActivityManager has information about all running activities. Information is hold by an ActivityManager.RunningTasklnfo object. To retrieve the foreground activity, i.e. the foreground running application, the ActivityManager.RunningTasklnfo object has a field called topActivity which retrieves the activity component at the top of the history stack of the task.”); and 
when it is detected that the Process Observer is switched to the front-end, determining that the second indication is received from the user (Albayrak, Third Parag., Page 14; “According to one embodiment, the ActivityManager is polled and the name of the running application is compared in order to detect a change of the foreground running application. According to another embodiment, as shown schematically in Fig. 1, the ActivityManager is polled only when user activity on the input device, on the touchscreen for example, is detected. According to one embodiment, the name of the recognized foreground running application can be stored and/or labeled with a timestamp and/or an unambiguous tag.”).
Yuan and Albayrak are from similar field of technology. Yuan and Xin are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for providing a method for managing and controlling the launch of an application of a terminal or electronic device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Albayrak’s system into Yuan system, with a motivation to determining a user indication or instruction to control an application using the AMS and a monitoring service of the operating system (Albayrak, Page 14 and 15).

As per claim 12, Yuan teaches the method of claim 9, wherein the receiving the second indication from the user (Yuan, Parag. [0165]; “After the user clicks the allow button (i.e. second indication), the self-start management state of the program becomes the allow state”) comprises: 
[detecting whether the application is launched in the interface of the terminal by determining whether a predetermined code occurs in an event log of an input-output system program of an operation system]; and
[when it is determined that the predetermined code occurs, determining that the second indication is received from the user].
Yuan does not expressly teach:
detecting whether the application is launched in the interface of the terminal by determining whether a predetermined code occurs in an event log of an input-output system program of an operation system; and
when it is determined that the predetermined code occurs, determining that the second indication is received from the user.
However, Albayrak teaches:
detecting whether the application is launched in the interface of the terminal by determining whether a predetermined code occurs in an event log of an input-output system program of an operation system (Albayrak, Second Parag. 15; “According to another embodiment, process-related information can enrich the monitoring data, which are stored at a database, e.g. process name, process ID, parent process ID, user ID, memory size or number of started threads.”); and
when it is determined that the predetermined code occurs, determining that the second indication is received from the user (Albayrak, First Parag., Page 14; “Upon each received input, the event pool can be examined by a detection service. If a complete input event is detected, it can be recorded to a database and the event pool can be flushed to preserve memory.”).
Yuan and Albayrak are from similar field of technology. Yuan and Xin are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for providing a method for managing and controlling the launch of an application of a terminal or electronic device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Albayrak’s system into Yuan system, with a motivation to determining a user indication or instruction to control an application using the AMS and a monitoring service of the operating system (Albayrak, Page 14 and 15).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (CN 104391743 A) hereinafter Yuan (provided on IDS) in view of Xin et al. (CN 104462980 A) hereinafter Xin (provided on IDS), as applied to claim 13, and further in view of Xuhui et al. (CN 105022665 A) hereinafter Xuhui (provided on IDS).
As per claim 14, the rejection of claim 13 is incorporated. In addition, it is a terminal claim that recites similar limitations to those of claim 2, and therefore it is rejected for the same rationale as applied to claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Savant; US 9,615,193: relates to a computer-implemented method for managing launch activities on a mobile device may include maintaining a plurality of launch activities associated with an application. Each launch activity in the plurality of launch activities may be associated with a different launch icon. The method may further include identifying a mobile device environment within which the application is being used. The method may also include selecting, from the plurality of launch activities, a launch activity that corresponds to the mobile device environment. The method may additionally include enabling the launch activity that corresponds to the mobile device environment.
Guo, et al.; US 10,591,981: relates to embodiments of the present invention provide a terminal control method and apparatus, and a terminal. The method includes: when a screen of a terminal is switched from a screen-on state to a screen-off state detecting whether an enabling condition of a power saving mode is satisfied; and if the enabling condition of the power saving mode is satisfied, performing a power saving operation, where the power saving operation is used to reduce power consumption that occurs when an application program in the terminal runs in a background.                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX D CARRASQUILLO whose telephone number is (571)270-5045. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.D.C./Examiner, Art Unit 2498       

/YIN CHEN SHAW/Supervisory Patent Examiner, Art Unit 2498